DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EPO on 17 May 2016. It is noted, however, that applicant has not filed a certified copy of the 16169856.8 application as required by 37 CFR 1.55.


Election/Restrictions
Applicant’s election without traverse of Species E (the primary tissue cut and the secondary tissue cut intersect along a joint line) in the reply filed on 10 June 2021 is acknowledged.  
The applicant indicates claims 1, 3-6 and 9-20 read on the elected species and Species E includes every embodiment included within the description of Figure 4.  The examiner respectfully disagrees.  The applicant’s specification makes a distinction between “intersecting” and “meeting.”  Page 20, lines 21-24 indicates that the cut geometry shown in Fig. 4f “result[s] in the primary tissue cut C and the secondary tissue cut C’ intersecting rather than meeting.” Page 21, lines 10-16 similarly indicate that the cut geometry shown in Fig. 4h intersect rather than meet.  Page 8, lines 9-11 state “The primary tissue cut and the secondary tissue cut alternatively intersecting align the joint line (intersection line) means that the primary tissue cut extends beyond the secondary tissue cut into the depth of the corneal tissue.”  Based on the applicant’s distinction between intersect and meet only Figs. 4f and 4h read on the elected species.  claims 16-18 are constructively withdrawn as being directed to a non-elected invention because Figs. 4f, h do not include the claimed features.  Independent claims 1, 15 and 23 are also considered to require the cuts intersect along a joint line.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “C” has been used to designate both the primary tissue cut and secondary tissue cut in Fig. 4h.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 13-15 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 15 and 23, the metes and bounds of the claim limitation “wherein the secondary tissue cut is arranged such that it extends in the tissue an area of increased mechanical stress resulting from the primary tissue cut” cannot be determined by the examiner because it is unclear where the area of increased mechanical stress is located.  The limitation states “such that it extends in the tissue an area” which does make sense.  Does the secondary tissue cut extend into an area of tissue?  What defines the area of increased mechanical stress?
Regarding claims 1, 15, 19 and 23, the metes and bounds of the claim limitation “intersect along a joint line” cannot be determined by the examiner because it is unclear what constitutes a joint line.  The elected embodiment shown in Figs. 4f, 4h includes two cuts that intersect at a point not a line.  In an effort to promote compact prosecution, the examiner is interpreting the intersection point of the two cuts as defining a joint line.
All remaining claims are rejected for depending from an indefinite claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 13-15 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiler et al. (US 2013/0324984).

[Claims 1, 15, 19, 23] Seiler discloses an ophthalmological treatment apparatus and method for modifying a shape of a corneal surface of a human eye (device for machining the cornea of the human by creating incisions which necessarily modify the shape of the cornea) [abstract], including: 
a surgical laser device for implementing tissue cuts (laser source, Fig. 1 #12, scanner, Fig. 1 #16, and focusing objective, Fig. 1 #18) [par. 0030]; and 
a computerized control device (control computer, Fig. 1 #30) in operative coupling with the surgical laser device, the control device being designed to control the laser device to implement tissue cuts (via a control program, Fig. 1 #34) [par. 0035] according to a cut geometry/information defining a primary tissue cut (opening incision, Fig. 7 #44f) and a secondary tissue cut (ring incision, Fig. 7 #42f) [par. 0054], 
wherein the primary tissue cut is a relief cut and extends into the depth of the tissue (the opening incision, Fig. 7 #44f, extends from the anterior surface, Fig. 7 #40f, of the cornea into the depth of the cornea which matches the structure of applicant’s incision and hence with provide relief), 

    PNG
    media_image1.png
    185
    375
    media_image1.png
    Greyscale

wherein the secondary tissue cut lies within the tissue, such that the secondary tissue cut adds to the relieving effect of the primary tissue cut (the ring incision, Fig. 7 #42f, lies within the cornea, which matches the structure of applicant’s claimed incision and hence will add to the relieving effect),  
wherein the secondary tissue cut is arranged such that it extends in the tissue an area of increased mechanical stress resulting from the primary tissue cut, thereby increasing a corneal tissue deformation resulting from the primary tissue cut (the structure of the incisions matches those of the applicant and hence will result in the same effects), and 
wherein the primary tissue cut and the secondary tissue cut intersect along a joint line (see intersection point of the ring and opening incisions in Fig. 7 above).

[Claim 3] Seiler discloses the surgical laser device includes a femtosecond laser source (laser source, Fig. 1 #12, generates a laser beam, Fig. 1 #14, with pulse durations within the femtosecond range) [par. 0030].

[Claim 13] Seiler discloses the control device is designed to control the surgical laser device to implement the secondary tissue cut prior to implementing the primary tissue cut (after the ring incision 42 has been cut, the part of the opening incision 44 running above said ring incision is cut – the ring incision is completed prior to the opening incision, the examiner interprets implementing a cut as requiring completion of the cut) [pars. 0043-0044].

[Claim 14] Seiler discloses the control device is designed to control the surgical laser device to start implementing the primary tissue cut at a starting position within the tissue and advance towards the outer tissue surface (the portions of the incisions lying deeper in the corneal tissue are generated first in order to avoid shading effects and an impaired cutting action by virtue of incision parts situated higher up) [pars. 0043-0044].

[Claim 20] Seiler discloses the secondary tissue cut is inclined to the primary tissue cut (the ring incision, Fig. 11 #42k is inclined relative to the middle portion of the opening incision, Fig. 11 #44k).

[Claim 21] Seiler discloses the secondary tissue cut is perpendicular to the primary tissue cut (The opening incision 44f according to FIG. 7 has a straight progression, running substantially perpendicular to the ring plane of the ring incision 42.) [par. 0054].

[Claim 22] Seiler discloses the secondary tissue cut is inclined to the primary tissue cut (the ring incision, Fig. 11 #42k is inclined relative to the middle portion of the opening incision, Fig. 11 #44k).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Kurtz (US 2007/0208325) discloses a cornea transplant method comprising using a laser to form a primary cut (sidecut, Fig. 2B #26) and secondary cut (undercut, Fig. 2B #24) such that the secondary cut is inclined with respect to the primary cut [par. 0019].

    PNG
    media_image2.png
    247
    218
    media_image2.png
    Greyscale

Kurtz et al. (US 2008/0058777) discloses a system for resecting corneal tissue wherein a resection pattern is formed in the cornea using laser pulses.  The pattern may include primary and secondary cuts oriented perpendicular or inclined with respect to one another [Figs. 1A-F].

(3) Donitzky et al. (US 2012/0083775) discloses a laser corneal matching system wherein, as shown in Fig. 4, a marginal incision 40 and a wedge incision 43 intersect beneath an anterior surface 48 of the cornea, the wedge incision 43 terminating at a spacing from the anterior surface 48 of the cornea, and the marginal incision 40 being continuous as far as the anterior surface 48 of the cornea.

    PNG
    media_image3.png
    254
    509
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        06 October 2021